Citation Nr: 1116811	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for right Achilles tendon strain.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and M.T.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In August 2007, the Board denied entitlement to a disability rating in excess of 20 percent for right Achilles tendon strain.  In February 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.  In January 2010, pursuant to the Court's Joint Motion to remand, the Board remanded this appeal to the RO for further development.

For reasons explained below, the appeal is once again REMANDED to the RO.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for a disability rating in excess of 20 percent for right Achilles tendon strain.

Pursuant to the Board's January 2010 remand, the Veteran was asked in an April 2010 letter to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his right Achilles tendon disability since March 2008.  The RO was thereafter instructed to obtain any records which are not duplicates of those contained in the claims file after securing any necessary release.

In May 2010, the Veteran called in to report that he sent in three authorization forms (VA Form 21-4142) on or around 30 days prior for his private treatment providers at St. Michael Hospital (in Texarkana, Texas), Dr. M. Saldino (in Texarkana, Texas), and Cabun Health Clinic (in Lewisville, Arkansas).  It was noted on the May 2010 report of contact with the Veteran that authorization forms were of record for 2008, but not for 2010.  It was also noted that the record contained no letters sent out to these private treatment providers.  A note was made to check for this information and to notify the Veteran in writing.  However, it does not appear that any follow-up action was accomplished.

Therefore, on remand, the Veteran should be asked to provide updated authorization forms for all health care providers who have treated him for his right Achilles tendon disability since March 2008, to include St. Michael Hospital, Dr. M. Saldino, and Cabun Health Clinic.  Thereafter, the RO should obtain any records which are not duplicates of those contained in the claims file.

All relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his right Achilles tendon disability since March 2008.  After securing any necessary release, the RO should obtain any records which are not duplicates of those contained in the claims file, to include from St. Michael Hospital in Texarkana, Texas, Dr. M. Saldino in Texarkana, Texas, and Cabun Health Clinic in Lewisville, Arkansas.  In addition, obtain current VA treatment records dating since November 2010 from the VA Medical Center in Shreveport, Louisiana.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

